DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/13/2020 has been entered. Claims 1-39 are cancelled. Claims 40-59 are newly added, are pending, and are currently examined.

Priority
This application is a 371 of PCT/US2018/051604 filed on 09/28/2018, which claims benefit of US Provisional Application No. 62/565,053 filed on 09/28/2017, 62/573,658 filed on 10/17/2017, 62/586,826 filed on 11/15/2017, 62/643,694 filed on 03/15/2018, and 62/679,912 filed on 06/03/2018.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 40-55 are drawn to A pharmaceutical composition comprising an alpha-cyclodextrin, or a salt thereof, and a medium chain fatty acid, or a salt thereof, wherein the molar ratio of alpha-cyclodextrin to the medium chain fatty acid is from about 0.5 to about 5.



Group III, claim 59 is drawn to A method of treating a malignant, neurodegenerative, vascular, metabolic, inflammatory, autoimmune, pulmonary, fibrotic, hepatic, lysosomal storage, age-related, or viral disease or disorder in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising an alpha-cyclodextrin, or a salt thereof, and a medium chain fatty acid, or a salt thereof, wherein the alpha-cyclodextrin and the medium chain fatty acid together comprise a clathrate, and wherein the clathrate is administered at a dose of from about 1 g/day to about 20 g/day.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II or Groups I/III are directed to a common technical feature: a complex or clathrate of an alpha-cyclodextrin and a medium chain fatty acid. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Szente et al. (Journal of Inclusion Phenomena and Molecular Recognition in Chemistry 16:339-354, 1993), who teach that fatty acids are generally good complex-forming 'guest' molecules for the cyclodextrin (CD) 'host'. By forming lipid/CD complexes, lipids can easily be isolated (e.g. from biological systems), or can be protected (e.g. against oxidation). The solubility of the lipid/methylated-CD 18 acid and a C12 acid are associated with about 2.8 and 1.9 αCD molecules, respectively (page 339, para. 1 to 2; page 340, para. 4 to 5). Therefore, the technical feature of Groups I/II or Groups I/III cannot be a special technical feature over the prior art.

Species Election 
	This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific alpha-cyclodextrin, which is (i) alpha-cyclodextrin, (ii) hydroxypropyl-alpha-cyclodextrin, or (iii) 2-hydroxypropyl-alpha-cyclodextrin, recited in claims 40, 42, and 45; and
B. One specific fatty acid, recited in claims 42 and 48-53. 

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or activity. According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(B)(I) of Annex B of PCT Administrative Instruction, all alternatives of a Markush group must have a common structure. In the instant case, the species listed in Groups A to B do not share either common activities or common 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623